Citation Nr: 1731678	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  12-13 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Jack H. Tobias, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 3 to February 3, 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the RO.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a video-conference hearing in August 2015; a transcript of the hearing is associated with the claims file.

In a November 2015 decision, the Board denied reopening the January 1985 Board decision that denied service connection for residuals of a right knee injury for the lack of new and material evidence.  The Veteran filed an appeal of the Board's decision, and in January 2017, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (JMR), which vacated the Board's November 2015 decision that denied the Veteran's application to reopen a claim of entitlement to service connection for right knee disability, and remanded the matter for proceedings consistent with the motion. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a right knee disability.  He asserts that his pre-service right knee injury from May 1979 was aggravated in service during an incident in January 1983 while in basic training at Fort Leonard Wood, Missouri.

Existing records indicate the Veteran was injured in a motor vehicle accident in May 1979, prior to his active duty service, where his right knee was injured.  An August 1982 service enlistment exam noted that injury, that torn right knee ligaments were repaired, and that there was a good recovery.  The Army indicated he was allowed to continue, as the Veteran entered his basic training in January 1983 and was therefore presumed sound for his training. Shortly after commencing basic training at Fort Leonard Wood, Missouri, the Veteran was involved in an accidental fall and re-injured the right knee, still in January 1983.  The Veteran contends he was taken to the dispensary there and transferred to a service hospital.

When the Veteran's initial claim for service connection of the right knee was denied in January 1985, the evidence of record at the time included the Veteran's service treatment records (documenting his preservice right knee injury, current right knee disability and that he was unfit for service as a result thereof) and a July 1979 private treatment record (reporting that the Veteran was not now and probably not in the future) in a condition to enter active service in the United States Army.  Medical records from the Veteran's treatment at Fort Leonard Wood, Missouri, in January 1983 during his basic training for right knee injury were deemed unavailable at the time because they were "in transit" in May 1983, and further attempts to obtain those particular records were not made.  

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's then-available service and VA treatment records with the claims file. However, there are other referenced records which are not in the claims file. The Veteran is in receipt of Social Security Administration (SSA) disability benefits for right knee and back disorders since 2015, but those SSA records are not part of the claims file.

In addition, the Court's JMR, discussed above, identified additional records necessary to adjudicate the Veteran's claim.  Pursuant to the JMR, the RO should attempt to obtain the hospital and other pertinent records related to the 1983 incident from Fort Leonard Wood (or wherever those records may now be stored) for the period of January 1983 to February 1983, and to contact the Veteran regarding any additional medical records that may be ascertainable and obtainable.  Also, the Court directed that the RO gather or otherwise account for the Veteran's subsequent Army National Guard personnel and service treatment records from February 1983 until discharge.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any pertinent private treatment records not already identified and, with the appropriate authorization, attempt to obtain those records and associate them with the claims file.  

2. Obtain any updated VA treatment records and associate them with the claims file.

3.  Obtain the SSA records related to the Veteran's SSA-rated disability for his right knee disorder.

4.  Contact the post at Fort Leonard Wood, Missouri, the United States Army, the Louisiana Army National Guard, and/or other possible sources as required to attempt to obtain the hospital and other personnel and service treatment records related to the 1983 incident from Fort Leonard Wood (or wherever those records may now be stored) for the period of January 1983 to February 1983, and to contact the Veteran regarding any additional medical records that may be ascertainable and obtainable.  Also, gather or otherwise account for the Veteran's subsequent Army National Guard personnel and service treatment records from February 1983 until discharge.

5.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




